IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANTRAVEIUS BAKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3331

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 3, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Antraveius Baker, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Munn v. Florida Parole Commission, 807 So. 2d 733 (Fla. 1st

DCA 2002).

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.